
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 01-2572, MM Docket No. 01-313, RM-10251] 
        Digital Television Broadcast Service; Tulsa, OK 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission requests comments on a petition filed by KTUL, LLC, licensee of television station KTUL-TV, NTSC channel 8, Tulsa, Oklahoma, requesting the substitution of DTV 10 for station KTUL-TV's assigned DTV channel 58. DTV Channel 10 can be allotted to Tulsa, Oklahoma, in compliance with the principle community coverage requirements of Section 73.625(a) at reference coordinates (35-58-08 N. and 95-36-59 W.). As requested, we propose to allot DTV Channel 10 to Tulsa with a power of 7.0 and a height above average terrain (HAAT) of 497 meters. 
        
        
          DATES:
          Comments must be filed on or before December 31, 2001, and reply comments on or before January 15, 2002. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, S.W., Room TW-A325, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, or its counsel or consultant, as follows: Thomas P. Van Wazer, Sidley, Austin, Brown & Wood, 1722 Eye Street, NW., Washington, DC 20006 (Counsel for KTUL, LLC). 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Pam Blumenthal, Mass Media Bureau, (202) 418-1600. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MM Docket No. 01-313, adopted November 2, 2001, and released November 7, 2001. The full text of this document is available for public inspection and copying during regular business hours in the FCC Reference Information Center, Portals II, 445 12th Street, S.W., Room CY-A257, Washington, DC, 20554. This document may also be purchased from the Commission's duplicating contractor, Qualex International, Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC, 20554, telephone 202-863-2893, facsimile 202-863-2898, or via-e-mail qualexint@aol.com. 
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Television, Digital television broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—TELEVISION BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334, and 336.
          
          
            § 73.622
             [Amended] 
            2. Section 73.622(b), the Table of Digital Television Allotments under Oklahoma is amended by removing DTV Channel 58 and adding DTV Channel 10 at Tulsa. 
          
          
            Federal communications commission. 
            Barbara A. Kreisman,
            Chief, Video Services Division, Mass Media Bureau.
          
        
      
      [FR Doc. 01-28417 Filed 11-9-01; 8:45 am] 
      BILLING CODE 6712-01-P
    
  